Military pay; promotions; passovers for promotion; illegal separations; selection boards without Reserve membership. — On June 13, 1980 the court filed orders entering judgments in favor of the plaintiffs in the above-identified cases, pursuant to stipulations and the decision of the court in the case of Weise v. United States, 222 Ct.Cl. 643 (1980), remanded the cases to the Trial Division for proceedings to determine the amounts of recovery, and directed the Secretary of the Army to correct the plaintiffs’ records to remove illegal passovers for promotion, and to accord plaintiffs other relief consonant with the judgments.